Order entered February 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00817-CR
                                       No. 05-14-00818-CR
                                       No. 05-14-00819-CR

                          WILLIAM RUSSELL DENVER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-62195-M, F12-62196-M, F14-00186-M

                                            ORDER
        The Court REINSTATES the appeals.

       On January 14, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in these appeals. We ADOPT the findings that: (1)

appellant desires to pursue the appeals; (2) appellant is indigent and represented by court-

appointed counsel; (3) counsel timely requested preparation of the record; (4) Belinda Baraka is

the court reporter who recorded the proceedings; (5) Ms. Baraka explained the delay in filing the

record was due to her “backlog of appellate records to prepare”; and (6) Ms. Baraka requested

thirty days from the February 9, 2015 findings to file the reporter’s record.
        We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the complete reporter’s record, including all exhibits admitted into evidence, by 4:00 p.m.

on MARCH 13, 2015.            We note the reporter’s record is already four months overdue.

Therefore, no further extensions will be granted. If the reporter’s record is not filed by the date

and time specified, the Court will order that Belinda Baraka not sit as a court reporter until the

record is filed in these appeals.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE